Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,3, 6-12,  and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims merely setting forth physical characteristics desired in article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they 
Thus, the above referenced claims that set only the properties of the compositions without any components of the compositions are indefifnite.


Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

negated by the manner in which the invention was made.




Claim(s) 1-17  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  JP 2004-276261 to Sekisui Chemical Co., (hereinafter “Sekisui”).
Sekisui discloses a foam obtained from a mixture of three polyolefin-based resins. 
In illustrative embodiment 3, for example, the foam is obtained from a compositions comprising 50 % of a first polyolefin-based resin exhibiting Tm of 120 C and MFR of 2 g/10 min (corresponding to the claimed second rsin), 20 % of a second polyolefin-based resin exhibiting Tm of 164 C and MFR of 14 g/10 min (corresponding to the claimed first resin), and 30 % of a third polyolefin-based resin exhibiting Tm of 143 C and MFR of .45 g/10 min (corresponding to the claimed their resin).
The foam is in the form of a sheet with 1.9 mm (or 3.5 mm) thickness and exhibiting compressive strength fully corresponding to the claimed.
The density of the foam is 0.066 g.cm3, meeting the claimed density limitation. 

The foams are crosslinked with preferred degree of crosslinking being 35% to 70% thus anticipating the claimed degree of crosslinking.

The reference does not address the elongation at break property or properties of the foams “wherein in a technique to determine proportions of three components, hard, middle, and soft components, by pulsed NMR measurement, a proportion of a hard component at 30°C is 50% or less relative to all components and a proportion of a middle component at 160°C is 65% or less relative to all components.”
However, since, as discussed above, the compositions of Sekisui comprise substantially the same components in substantially the same amounts it is reasonable believed  that the claimed properties are expected to be exhibited by the compositions of Sekisui .  The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, therefore, is fully within the disclosure of Toray and choosing specific components 

1, 3, 6-12,  and 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-030772 to Toray Ind., (hereinafter “Toray”).
Toray discloses a foam having compressive strength and an elongation fully corresponding to the claims values.  See illustrative examples in Table 1.
Illustrative examples 11 and 12 contain polypropylene (PP) polymer corresponding to the claimed component of claim 3.
	The foams have high degree of crosslinking corresponding to the degree of crosslinking as claimed.  See Table 1.
	The density of most of the illustrative examples (including examples 11 and 12). 
The foam thickness in illustrative examples fully correspond to the claimed foam thickness.
Toray further discloses foams obtained by foaming and crosslinking foamable compositions disclosed by the reference  (ullustrative examples)
Formed article obtained by forming the foam of Toray’s invention are discussed in [0043-46], and specifically include foams laminated with a skin material, and foams suitable for application for car interiors. 

1,  6, and 8-11  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 5,110,842 to Uejikkoku et al., (hereinafter “Uejikkoku”).
Uejikkoku discloses foams having a 25% compressive strength at 23°C of 90 kPa or less and an elongation at break at 160°C, as measured according to JIS K 6251, of 200 % or more.  See illustrative examples in Tables 1A, 1B.
The disclosed foams are highly crosslinked with degree of crosslinking corresponding to the claimed.  See Table 1A. 
The foam thickness is between 2.5 to 3.5 mm as per col. 8, lines 14-16. 
Articles made from the foams disclosed by the reference include  articles for car interior and articles  obtained by laminating and integrating a skin material to the foam.  See paragraph bridging cols 8-9. 

Thus, the invention as claimed is fully anticipated the claimed invention. 

Claim Rejections - 35 USC § 103
Claims 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-030772 to Toray Ind., (hereinafter “Toray”).
This is the alternative rejection of claims 1, 3, 6-12,  and 14-17  
The disclosure of Toray is discussed above.  The compressive strength and elongation at break reported by Tporay are measured at different conditions, but based on the data as reported it is reasonably believed that the foams of illustrative examples of Toray inherently exhibit the claimed properties.  Should the properties of exemplified foams be different from claimed, compositions within the disclosure of Toray inherently exhibit properties corresponding to the claimed as substantially identical compositions as claimed and disclosed in the instant application.  See detailed discussion below. 
In addition  to the discussed disclosure of Toray above, the Toray reference expressly discloses that the foams are obtained from compositions comprising three polyolefin component disclosed as components (A), (B) and (C).
Among expressly disclosed polyolefins, component B-2 fully correspond to the claimed first polyolefin based resin, both components C-1 and C-3 correspond to the claimed component third polyolefin-based 
Also, Shore D hardness of the polyolefins A (OBC) inherently correspond to the claimed and component A is present in the compositions in the amount of at least 50 %.
See also discussion of components A-C in [0026-33] and their respective amounts that correspond to the claimed amounts.
While none of the illustrative examples contain all three components as claimed in claims 4 or claim 13, however, each of the components fully corresponding to the three claimed polyolefin based resins is fully within the purview of the reference. Thus their use in the foamed composition of Toray would have been at least obvious. 
The reference does not address the properties of the foams “wherein in a technique to determine proportions of three components, hard, middle, and soft components, by pulsed NMR measurement, a proportion of a hard component at 30°C is 50% or less relative to all components and a proportion of a middle component at 160°C is 65% or less relative to all components.”

The invention as claimed, therefore, is fully within the disclosure of Toray and choosing specific components 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



 ISZ